MEMORANDUM OPINION
BUSSEY, Judge:
On appeal from an order revoking the order suspending the judgment and sentence rendered in the District Court, Oklahoma County, Case No. CRF-72-979 and CRF-73-154, the appellant argues that the evidence is insufficient to support the order entered by the Honorable Carmon C. Harris. We disagree.
The evidence reveals that Velda Charlene Durbin, posing as Mrs. Farrill H. Rogers, signed a check drawn upon the account of Farrill Rogers at Liberty National Bank and received Two-Hundred Fifty-Six Dollars and Seventy-Five Cents ($256.75) worth of groceries from the Crest Food Store. She was subsequently arrested attempting to secure approval of a check drawn on the account of Farrill Rogers at Brannon Grocery. Mr. Rogers testified that the defendant had been temporarily employed by him in his law office under the last name “Lehr”, and subsequent to her employment, he discovered a book of checks on his personal account was missing. He denied that he had ever been married to her, or given permission for her to represent herself as Mrs. Farrill Rogers and cash a check on his personal account. Clearly this was sufficient to support the allegation of forgery in the State’s motion to revoke and we accordingly, AFFIRM.
BRETT, P. J., and CORNISH, J., concur.